Citation Nr: 1732586	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  09-44 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee degenerative arthritis with post-operative residuals of arthroscopies and partial meniscectomies prior to March 27, 2014.

2.  Entitlement to a rating in excess of 10 percent for right knee degenerative arthritis with post-operative residuals of arthroscopies and partial meniscectomies since March 27, 2014. 

3.  Entitlement to a rating in excess of 10 percent for post-operative residuals of right knee arthroscopies and partial meniscectomies since February 7, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1975 to June 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case was certified by the Pittsburgh, Pennsylvania RO.  

The Veteran testified at August 2013 videoconference hearing before the undersigned.  A transcript of the hearing is of record. Thereafter, the Board remanded the case in June 2017 for further development.   

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The RO's development of the claim does not substantially comply with the Board's June 2017 remand directives.  The RO neither obtained relevant and outstanding VA or private medical records nor scheduled the Veteran for a VA examination with an orthopedist to address the nature and severity of his right knee disabilities.  As such, further development is needed to comply with the Board's remand directives.  See Stegall v. West, 11Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA or private medical treatment records related to the Veteran's right knee disabilities.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them.  The RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond. 

2.  Thereafter, schedule the Veteran for a VA examination with an orthopedist to address the nature and severity of his right knee disabilities, to include any (1) loss of motion of the right knee due to degenerative arthritis; (2) right knee instability, to include prior to March 27, 2014; and (3) residuals of right knee arthroplasties and partial meniscectomies.  The orthopedist must be provided access to the Veteran's electronic VBMS file, Virtual VA file, and a copy of this remand.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

To the best of his or her ability, the orthopedist must specifically address the nature and severity of the Veteran's right knee disabilities, to include the nature of any instability, prior to March 27, 2014, as well as the nature and severity of the Veteran's right knee disabilities since that date.  In particular the examiner must address whether there is any medical support for finding that the appellant had right knee subluxation, instability or evidence of a dislocated semilunar cartilage prior to March 27, 2014.  In addressing this question the examiner must discuss whether the appellant's lay statements that he needed to wear a knee brace because he believed that the joint was giving way are consistent with nature of his disorder.

The orthopedist must further test right knee active motion, passive motion, weight-bearing motion, and non-weight-bearing motion.  If the orthopedist is unable to conduct any part of the required testing, he or she must clearly explain why that is so.  

If any requested opinion cannot be rendered without resorting to speculation, the orthopedist must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record of the examiner, i.e., additional facts are required, or the examiner does not have the necessary knowledge or training.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  He is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

4.  After the requested development has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5.  Then, readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




